Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is Baek et al. (US 20170283050) which teaches a self-folding propeller using springs. However, the prior art does not disclose alone or in combination in combination with the other claimed structures, central hub comprising: a first opening configured to receive the first projection, a first portion of a face, the first shoulder engaging with the first portion of the face in a first rotational position of the first propeller blade, a first hub hole extending through the first portion of the central hub; a second opening configured to receive the second projection, a second portion of the face, the second shoulder engaging with the second portion of the face in a first rotational position of the second propeller blade; and a second hub hole extending through the second portion of the central hub.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745